United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3065
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Freddie Patterson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: May 27, 2015
                                Filed: June 1, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Freddie Patterson directly appeals the sentence imposed by the district court1
after he pleaded guilty to two counts of bank robbery and one count of interfering with


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
commerce by threats or violence, in violation of 18 U.S.C. §§ 2113(a) and 1951(a). His
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the court improperly ruled that Patterson was a career
offender, despite his two prior robbery convictions, and that the sentence was
unreasonable. We conclude that Patterson’s appeal waiver should be enforced and
precludes review of his sentence for substantive unreasonableness. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th Cir.
2003) (en banc) (court should dismiss appeal where it falls within scope of waiver,
plea agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result).

       As to counsel’s argument that Patterson was improperly sentenced as a career
offender, while Patterson reserved the right to appeal his criminal history, he did not
object to the career-offender finding in the presentence report or at sentencing. Thus,
the classification is reviewed for plain error, see Fed. R. Crim. P. 52(b); United States
v. Callaway, 762 F.3d 754, 759 (8th Cir. 2014) (procedural errors not objected to at
sentencing are reviewed for plain error), and we find no such error, see U.S.S.G.
§ 4B1.1(a) (career-offender enhancement applies if defendant was at least 18 at time
of offense, offense is felony that is crime of violence, and defendant has at least two
prior felony convictions of crimes of violence); § 4B1.2, cmt. (n.1) (crime of violence
includes robbery). Finally, having reviewed the record independently under Penson
v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues outside the scope of
the waiver.

      The judgment is affirmed and counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-